 1

 2

 3

 4

 5

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO.: 1:20-CR-00056-NONE-SKO
12
                                    Plaintiff,          ORDER GRANTING MOTION TO DISMISS THE
13                                                      INDICTMENT
     v.
14
     JASON ALLEN CELES,
15                                  Defendant.

16

17           On this date the government moved to dismiss the Indictment in this case, without prejudice,

18 pursuant to Federal Rule of Criminal Procedure 48(a). That motion will be granted and the Indictment

19 against defendant Jason Allen Celes is hereby dismissed without prejudice.

20 IT IS SO ORDERED.

21
          Dated:   June 21, 2021
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                          1
30
